By the Court,
Upson, J.
Under the evidence, I find the value of the property to be $375. The plaintiff was entitled to the benefit of the exemption under subdivision 8 oí §4465, C. L., not exceeding in value $250. The value of the property replevied being $125 more than the amount of the exemption, and, under the circumstances of this case, the plaintiff not having been entitled to the whole property as specifically exempt under the statute, but only to an exemption not exceeding in value $250, and haying elected to bring replevin for the whole property, claiming it all as specifically exempt, instead of bringing an action for damages, he is not entitled to recover.
The defendant, under the evidence, was shown, at the time the suit was commenced, -to have had a lien upon, or special property in the horses and harness so levied upon to the amount of $125, being the 'amount in value of the property over and above the amount of the statutory exemption to the plaintiff, who was the general owner of the goods. Utider §5033, C. L., in regard to the action of replevin, the defendant is entitled to judgment for that amount, with costs, the property having all been replevied and delivered loathe plaintiff.
See § 4465, subdivision 8, C. L.; also, argument of the Court on the homestead exemption clause in Const, of 1850, not exceeding in value $1500, in Beecher vs. Baldy, 7 Mich., 499, 500, 501, 502; also, § 5033 C. L., and Green's Prac., p. 178, § 582.
Judgment accordingly.